MEMORANDUM **
In these consolidated appeals, Carlos Torres appeals from the 288-month sentence imposed following his guilty-plea conviction for interference with commerce by robbery, in violation of 18 U.S.C. § 1951(a), (b)(1), and brandishing a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)®, and from the district court’s denial of his motion to correct the sentence under Federal Rule of Criminal Procedure 35. We dismiss.
Torres contends that the appeal waiver in his plea agreement is not enforceable. We conclude that the waiver was knowing and voluntary, see United States v. Nguyen, 235 F.3d 1179, 1182-84 (9th Cir.2000), and that the waiver precludes our review of Torres’s remaining contentions, see United States v. Bibler, 495 F.3d 621, 623-24 (9th Cir.2007). Accordingly, we dismiss Torres’s appeal of his sentence and his appeal from the denial of his Rule 35 motion.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.